By order of September 12, 2017, the application for leave to appeal the January 19, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Randolph (Docket No. 153309). On order of the Court, the case having been decided on June 15, 2018, 502 Mich. 1, 917 N.W.2d 249 (2018), the application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE Part II.C of the judgment of the Court of Appeals, and we REMAND this case to that court for reconsideration in light of Randolph . In all other respects, leave to appeal is DENIED, because we are not persuaded that *270the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.